Filed 5/21/21 P. v. Kendall CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                 B309172

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. NA115096)
         v.

SHANE T. KENDALL,

         Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, Daniel J. Lowenthal, Judge. Affirmed.
     Sharon Fleming, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                        _______________
      Shane T. Kendall appeals from the judgment entered after
he pleaded no contest to one count of robbery (Pen. Code, § 211)
and was sentenced pursuant to a negotiated agreement to
three years of formal probation on condition he serve one day in
county jail and perform 30 days of alternative work service. No
arguable issues have been identified following review of the
record by Kendall’s appointed appellate counsel or our own
independent review. We affirm.
     FACTUAL AND PROCEDURAL BACKGROUND
       Kendall’s plea was entered prior to the preliminary
hearing. According to the information in his probation report,
Kendall approached Lorena Bernal and several of her friends on
the evening of August 14, 2020 and asked if they wanted to get
tacos with him. Bernal and her friends did not know Kendall;
they asked him to leave them alone. Kendall persisted. Bernal
and the others began recording Kendall with their smartphones,
and Bernal unsuccessfully asked individuals walking past the
group for assistance. As Bernal continued recording Kendall, he
pushed her to the ground, grabbed her phone from her hand and
fled.
       Officers from the Long Beach Police Department responded
to the report of a robbery. After obtaining Bernal’s statement,
officers located Kendall in the area and detained him. When
asked about taking Bernal’s phone, Kendall stated, “Oh yah.
Somebody recorded me, and I just grabbed it and ran.” Kendall
said he threw the phone away in a nearby alley. He denied
pushing Bernal.
       Kendall was charged in a felony complaint filed August 18,
2020 with one count of robbery (Pen. Code, § 211). On
September 29, 2020 Kendall pleaded no contest to the charge




                                2
pursuant to People v. West (1970) 3 Cal.3d 595. Pursuant to a
negotiated agreement the court stayed imposition of sentence and
placed Kendall on three years of formal probation on condition he
serve one day in county jail (with credit for time served) and
perform 30 days of service in the Probation Adult Alternative
Work Services program (PAAWS). On November 10, 2020 the
court ordered Kendall to pay $440.26 in victim restitution to
Bernal.
       Kendall’s trial counsel filed a timely notice of appeal,
checking the box that stated Kendall’s appeal challenged the
validity of his plea. Kendall’s request for a certificate of probable
cause was not granted.
                           DISCUSSION
       We appointed counsel to represent Kendall on appeal.
After reviewing the record, counsel filed a brief raising no issues.
On April 2, 2021 counsel wrote Kendall and advised him that
counsel intended to file a no-issue brief and that Kendall
personally could submit his own supplemental letter brief in
which he identified any contentions or issues he wished us to
consider. We sent a similar notice to Kendall on April 5, 2021.
We have received no response.
       We have reviewed the entire record in this case and are
satisfied appellate counsel for Kendall has complied with
counsel’s responsibilities and there are no arguable issues.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly
(2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d
436, 441-442.)




                                  3
                  DISPOSITION
The judgment is affirmed.



                         PERLUSS, P. J.
We concur:



     SEGAL, J.




     FEUER, J.




                     4